People v Walker (2019 NY Slip Op 07101)





People v Walker


2019 NY Slip Op 07101


Decided on October 2, 2019


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 2, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

CHERYL E. CHAMBERS, J.P.
SHERI S. ROMAN
SYLVIA O. HINDS-RADIX
HECTOR D. LASALLE, JJ.


2018-04775
 (Ind. No. 17-00677)

[*1]The People of the State of New York, respondent,
vKeashie Walker, appellant.


Kenyon C. Trachte, Newburgh, NY, for appellant.
David M. Hoovler, District Attorney, Goshen, NY (Robert H. Middlemiss of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the County Court, Orange County (William L. DeProspo, J.), rendered April 4, 2018, convicting her of criminal possession of stolen property in the fourth degree, upon her plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
The defendant pleaded guilty to one count of criminal possession of stolen property in the fourth degree for possessing property belonging to a retail store.
Prior to sentencing, the defendant made a pro se motion to withdraw her plea of guilty, and the record reflects that the court had already summarily denied the motion prior to the commencement of the sentencing proceeding. Contrary to the defendant's contention, under the circumstances presented, defense counsel's lack of support for his client's motion at the sentencing proceeding could not have influenced the County Court's determination to deny the motion, which determination had already been made before defense counsel's remark was placed on the record (see People v Martinez, 166 AD3d 1558, 1559-1560; People v Holmes, 145 AD3d 641, 642). Therefore, the court did not err in failing to assign the defendant new counsel prior to sentencing.
CHAMBERS, J.P., ROMAN, HINDS-RADIX and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court